Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 02/05/2021 is entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement for species claim 15, as set forth in the Office action mailed on 04/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 15 is withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim status
Claims 1, 4-21, 24-32, 35-46 are pending.
Claim 16 is previously withdrawn and newly cancelled herein.
Claims 1, 4-15, 17-21, 24-32, 35-46 and newly added claims 47-48 are examination.
Claims 1, 4-15, 17-21, 24-32, 35-46 and newly added claims 47-48 are allowed.
Priority
This US15/542,892 field on 11/27/2017 is a 371 of PCT/US16/13113 filed on 01/12/2016 which claims priority benefit of US Provisional 62/102,347 filed on 01/12/2015.  However, present claims 9 and 10 do not receive priority benefit to the ‘347 Provisional because the ‘347 Provisional lacks support for the limitation “Cpf1”.
Information Disclosure Statement
The IDS statement filed on 02/05/2021 has been considered by the examiner.
Response to Amendment
Any/all objections and rejections made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 02/05/2021 in combination with the applicants’ arguments filed on 02/05/2021 combined with the Declaration of Dr. Armon Sharei under 37 CFR 1.132 filed 08/18/2020 and further combined with the examiner’s amendment herein.
The Declaration of Armon Sharei under 37 CFR 1.132
The applicants’ arguments combined with the Declaration of Armon Sharei under 37 CFR 1.132 filed 08/18/2020 combined with the present claim amendments and the examiner’s amendment herein is persuasive to overcome the prior art and ODP rejections regarding the expectation of success using protein-nucleic acid complexes in the claimed delivery method using a microfluidic channel before the effective filing date of the presently claimed invention, specifically the method for delivering protein-nucleic acid complexes into cells using the microfluidic channel by passage through a cell-deforming constriction, the constriction size being 20%-99% of the cell diameter, where passage of the cell through the constriction induces perturbations of the cell membrane 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jessamine Lee on May 10, 2021 with a follow-up phone conversation on May 11, 2021 and May 13, 2021.
The application has been amended as follows: 
Cancel claim 16.
Amend claim 1 as follows:
A method for delivering a protein-nucleic acid complex into a cell comprising:
providing a cell in a suspension;
passing the suspension through a microfluidic channel that includes a cell-deforming constriction;
wherein a diameter of the constriction is 20-99% of a diameter of the cell and passage of the cell through the constriction induces perturbations of the cell membrane large enough for the protein-nucleic acid complex to pass through the perturbations in the membrane; and
contacting the cell with the protein-nucleic acid complex;
, wherein a pressure of at least 10 psi is used to pass the suspension through the microfluidic channel.
Amend claim 9 as follows:
The method of claim 7, wherein the protein-nucleic acid complex comprises:
(a)    a Cas protein 
(b)    a single guide RNA (sgRNA), or a CRISPR RNA (crRNA) and a trans-activating crRNA (tracrRNA).
Amend claim 10 as follows:
The method of claim 9, wherein the protein-nucleic acid complex comprises a ribonucleoprotein (RNP) comprising a Cas protein and an sgRNA 
Add NEW claim 47 as follows:
The method of claim 7, wherein the protein-nucleic acid complex comprises:
(a)    a Cpf1 protein; and

Add NEW claim 48 as follows:
The method of claim 47, wherein the protein-nucleic acid complex comprises a ribonucleoprotein (RNP) comprising a Cpf1 protein and an sgRNA, and wherein the Cpf1 protein and the sgRNA are complexed at a molar ratio between about 1:10 and about 10:1, respectively.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The applicants’ arguments regarding no reasonable expectation of success before the effective filing date of the presently claimed invention, including the Sharei Declaration, for delivering protein-nucleic acid complexes into cells using their microfluidic channel by passage through a cell-deforming constriction, the constriction size being 20%-99% of the cell diameter, where passage of the cell through the constriction induces perturbations of the cell membrane large enough for the protein-nucleic acid complex to pass through the perturbations in the membrane using pressure of at least 10 psi to pass the cell suspension through the microfluidic channel is sufficiently persuasive to remove the secondary reference disclosing protein-nucleic acid complexes from obviousness and NSDP rejections.
In addition, the closest prior art for claims 9 and 10 which previously did not receive priority to the instant US Provisional 62/102,347 filed on 01/12/2015 is 2018/0327706 published 11/15/2018 (and related WO2017/070169 filed on 10/19/2016) .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636